UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6029


MICHAEL CUNNINGHAM,

                  Petitioner - Appellant,

          v.

ANTHONY PADULA,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Margaret B. Seymour, District
Judge. (8:10-cv-01027-MBS)


Submitted:   May 17, 2012                    Decided:   May 24, 2012


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Cunningham, Appellant Pro Se. Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael       Cunningham         seeks       to     appeal        the    district

court’s    order      accepting          the   recommendation           of     the     magistrate

judge and denying relief on his 28 U.S.C. § 2254 (2006) petition

and the court’s order denying his Fed. R. Civ. P. 59(e) motion

to     alter    or    amend        that    judgment.             These        orders    are     not

appealable       unless        a     circuit        justice        or     judge        issues     a

certificate      of       appealability.            See    28     U.S.C.       § 2253(c)(1)(A)

(2006); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                                     A

certificate          of     appealability           will        not     issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the       merits,    a    prisoner        satisfies       this       standard    by

demonstrating         that     reasonable           jurists       would       find     that     the

district       court’s      assessment         of   the     constitutional             claims    is

debatable      or     wrong.        Slack      v.    McDaniel,          529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that     Cunningham           has        not    made        the       requisite         showing.

                                                2
Accordingly, we deny a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3